Name: Council Decision of 7 March 2011 concerning the conclusion of the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety
 Type: Decision
 Subject Matter: cooperation policy;  air and space transport;  technology and technical regulations;  European construction;  transport policy;  America
 Date Published: 2011-11-09

 9.11.2011 EN Official Journal of the European Union L 291/1 COUNCIL DECISION of 7 March 2011 concerning the conclusion of the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (2011/719/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) and the first subparagraph of Article 207(4) in conjunction with Article 218(6)(a), 218(7), the first subparagraph of Article 218(8) and Article 218(9) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Commission has negotiated on behalf of the Union an Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (hereinafter referred to as the Agreement), in accordance with the Council Decision authorising the Commission to open negotiations. (2) The Agreement was signed on 30 June 2008 on behalf of the Union subject to its possible conclusion at a later date. (3) Following the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be approved. (5) It is necessary to lay down procedural arrangements for the participation of the Union in the joint bodies established by the Agreement, as well as for the adoption of certain decisions concerning in particular the amendment of the Agreement and its Annexes, the addition of new annexes, the termination of individual annexes, consultations and dispute resolution and the adoption of safeguard measures. (6) Member States should take the necessary measures in order to ensure that their bilateral agreements with the United States on the same subject are either amended or terminated, as appropriate, as of the date of entry into force of the Agreement, HAS ADOPTED THIS DECISION: Article 1 1. The Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety is hereby approved on behalf of the Union. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is authorised to designate the person empowered to make the notification provided for in Article 19.A of the Agreement and to make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as the European Union . Article 3 1. The Union shall be represented in the Bilateral Oversight Board established under Article 3 of the Agreement by the European Commission assisted by the European Aviation Safety Agency and accompanied by the Aviation Authorities as representatives of the Member States. 2. The Union shall be represented in the Certification Oversight Board provided for in paragraph 2.1.1 of Annex 1 to the Agreement and in the Joint Maintenance Coordination Board provided for in paragraph 3.1.1 of Annex 2 to the Agreement by the European Aviation Safety Agency assisted by the Aviation Authorities directly affected by the agenda of each meeting. Article 4 1. The Commission, after consulting the special committee appointed by the Council, shall determine the position to be taken by the Union in the Bilateral Oversight Board with respect to the following matters: (a) the adoption or amendment of the internal governing procedures of the Bilateral Oversight Board provided for in Article 3.B of the Agreement; (b) any amendments to the Annexes to the Agreement made in accordance with Article 19.B of the Agreement that are consistent with, and do not entail any modification of, relevant Union legal acts. 2. The Commission, after consulting the special committee referred to in paragraph 1, may take the following action: (a) adopt safeguard measures in accordance with Article 15.B of the Agreement; (b) request consultations in accordance with Article 17.A of the Agreement; (c) suspend the acceptance of findings and rescind such suspension in accordance with Article 18 of the Agreement. 3. The Council, acting by qualified majority, on a proposal from the Commission, shall establish the position to be taken by the Union in the Bilateral Oversight Board, with respect to the adoption of additional Annexes in accordance with Article 3.C.7 and Article 19.C of the Agreement. 4. The Council, acting by qualified majority, on a proposal from the Commission, and in accordance with the provisions of the Treaty, shall decide with respect to any other amendments to the Agreement not falling within the scope of paragraphs 1 and 3, including the termination of individual Annexes in accordance with Article 19.E of the Agreement. Article 5 Member States shall take all necessary measures to ensure that their bilateral agreements with the United States, listed in Attachment 1 to the Agreement, are amended or terminated, as appropriate, upon entry into force of the Agreement. Done at Brussels, 7 March 2011. For the Council The President CZOMBA S.